Exhibit MERGE HEALTHCARE INCORPORATED NOMINATING AND GOVERNANCE COMMITTEE CHARTER A. Purpose The Nominating and Governance Committee (the “Committee”) of the Board of Directors (the “Board”) of Merge Healthcare Incorporated (the “Company”) is to discharge certain responsibilities of the Board relating to the appropriate size, function and needs of the Board including, but not limited to, (a) identifying and recommending nominees for election to the Board, consistent with criteria established by the Committee and approved by the Board, (b)overseeing the evaluation of the Board and management, (c) recommending to the Board the directors who shall serve on each committee of the Board, (d) developing, reviewing and recommending corporate governance guidelines and otherwise taking a leadership role in shaping the corporate governance of the Company, and (e) taking such other actions within the scope of this Charter as the Committee deems necessary or appropriate. B. Composition The Committee shall be comprised of three or more directors, as determined by the Board. Each member of the Committee shall meet the following criteria (in each case to the extent that such requirements are effective from time to time): 1. Each member will be “independent”, as defined by the rules of The NASDAQ Stock Market (“NASDAQ”); and 2. Each member will meet any other requirements imposed by applicable law, regulations or rules, including, without limitation, any requirements imposed by NASDAQ or the Securities and Exchange Commission (the “SEC”). Each Committee member shall also be free from any relationship that, in the opinion of the Board, would interfere with the exercise of his or her independent judgment as a member of the Committee. Unless the Board appoints a Chairperson of the Committee (the “Chairperson”), the Committee shall appoint a Chairperson by majority vote. C. Meetings The Committee shall meet with such frequency and at such intervals as it shall determine necessary to carry out its duties and responsibilities. Meetings shall be called by the Chairperson of the Committee or the Board. Members of senior management or others may attend meetings of the Committee at the invitation of the Committee and shall provide pertinent information as necessary. The Committee may meet via telephone conference calls or take action in writing executed by all of the members. A quorum shall consist of a majority of the members of the Committee. The Chairperson of the Committee shall set the agenda of each meeting and arrange for the distribution of the agenda, together with supporting material, to the Committee members prior to each meeting. The Chairperson will also cause to be prepared and circulated to the Committee members minutes of each meeting. D. Functions The
